DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of references do not disclose or suggest “identifying a second subset of content items comprising one of the subset of the plurality of content items for at least two predetermined criteria selected from the flowing: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use” as recited in the independent claims. The Examiner respectfully disagrees.
CHONG discloses identifying a subset of the plurality of content items, each of the subset of the plurality of content items including at least one portion of the corresponding dialogue substantially similar to the quotation and identifying a second subset of content items comprising one of the subset of the plurality of content items. For example, CHONG discloses searching a database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21. Furthermore, the claim doesn’t require that the first and second subsets are different. In fact, the claim recites that the second subset comprising one of the subset of the plurality of content items.
CHONG is not clear about at least two predetermined criteria selected from the following: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use and providing for consumption a subset of content items with each corresponding predetermined criterion.
Trollope discloses the above missing limitation; wherein the predetermined criteria comprising at least a frequency of use, a trending use and use within a shared universe and the displaying the media associated with the predetermined criterion. For example, Trollope, discloses that a popularity module determines which lines or phrases of spoken dialogue are popular or well-known based on online mentions and sharing…etc. and also determines which lines and phrases of spoken dialogue being shared, mentioned or commented upon in a social network…i.e. frequency of use, trending and a use within a shared universe; see at least Fig. 11, paragraphs 0069, 0071, 0085, 0119, 0121 and 0151.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
	Claims 1-2, 10-12 and 20 have been amended. Claims 3-9, 13-19 and 21-30 have been canceled and claims 31-36 have been newly added.
Allowable Subject Matter
Claims 1-2, 10 and 35 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 20, 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over CHONG (WO-2015094311) in view of Trollope (US 2015/0373428) and further in view of Poniatowski (US 2011/0179453).
Regarding claim 11, CHONG discloses a system for providing content with dialogue including a quotation, the system comprising:
Input/output circuitry configured to receive an input, the input including the quotation (receiving input from the user; see at least Fig. 6, page 3, lines 5-10 and page 5, lines 1-5);
processing circuitry configured to:
access a plurality of content items, each content item including dialogue (accessing an associated database; see at least Fig. 6, page 3, line 31-page 4, line 2, page 4, lines 13-26 and page 5, lines 1-21);
identifying a first subset of the plurality of content items, each of the first subset of the plurality of content items including at least one portion of the corresponding dialogue substantially similar to the quotation (searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21);
access metadata of each of the first subset of the plurality of content items (searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-2); 
identify a second subset, from the first subset of the plurality of content items, comprising a content item of the first subset of the plurality of content items (the claim doesn’t require that the first and second subsets are different; searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21); and
cause to be provided for display user interface elements for each of the second subset of content items (displaying the results; see at least Fig. 6 and page 4, lines 13-26 and page 5, lines 1-2).
CHONG is not clear about at least two predetermined criteria selected from the following: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use cause to be provided for simultaneous display a subset of content items with a description for each corresponding predetermined criterion.
Trollope discloses wherein the predetermined criteria comprising at least a frequency of use, a trending use and a shared universe and the displaying the media associated with the predetermined criterion; see at least Fig. 11, paragraphs 0069, 0071, 0085, 0119, 0121 and 0151.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify CHONG by the teachings of Trollope by having the above missing limitations so to be able to clarify audible verbal information associated with a media content item playing in proximity to a client device; see at least the Abstract.
CHONG in view of Trollope are not clear about simultaneous display of a subset of content items with a description for predetermined criterion.
Poniatowski discloses the above missing limitation; the user searches content by words or phrases or can setup search option and the search results are displayed with the content items and the description of the predetermined criterion, i.e. quality HD, music choice….etc., ; see at least Figs. 3-13 and paragraphs 0094, 0122 and 0160.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify CHONG in view of Trollope by the teachings of Poniatowski by having the above missing limitations so to allow the user to adjust a variety of search criteria to obtain the best search results; see at least paragraphs 0160.

Regarding claim 12, CHONG in view of Trollope and further in view of Poniatowski disclose the system of claim 11, wherein the processing circuitry is further configured to cause to be provided for simultaneous display further comprises by generating a graphical user interface, the graphical user interface providing the second subset of content items and the description indicating the corresponding predetermined criteria for each (the displaying of Trollope; see at least the rejection of claim 11).

Regarding claim 20, CHONG in view of Trollope and further in view of Poniatowski disclose the system of claim 11, wherein the identifying is based on metadata comprising closed captions or lyrics (see at least the rejection of claim 11).

	Claim 31 is rejected on the same grounds as claim 11.
	Claim 32 is rejected on the same grounds as claim 12.
	Claim 33 is rejected on the same grounds as claim 11.

Regarding claim 34, CHONG in view of Trollope and further in view of Poniatowski disclose the system of claim 31, wherein the input is received as a voice input (CHONG; see at least page 5, lines 1-5).

	Claim 36 is rejected on the same grounds as claim 34.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426